 
 
I 
111th CONGRESS
2d Session
H. R. 5293 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2010 
Ms. Linda T. Sánchez of California (for herself, Mr. Baca, Mr. Becerra, Mr. Berman, Mr. Cardoza, Ms. Chu, Mrs. Davis of California, Mr. Farr, Mr. Filner, Mr. Garamendi, Mr. Honda, Ms. Lee of California, Ms. Zoe Lofgren of California, Ms. Matsui, Mr. McClintock, Mr. George Miller of California, Mrs. Napolitano, Ms. Richardson, Ms. Roybal-Allard, Ms. Loretta Sanchez of California, Mr. Schiff, Mr. Sherman, Ms. Speier, Ms. Watson, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 3270 Firestone Boulevard in South Gate, California, as the Henry C. Gonzalez Post Office Building. 
 
 
1.Henry C. Gonzalez Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 3270 Firestone Boulevard in South Gate, California, shall be known and designated as the Henry C. Gonzalez Post Office Building. 
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Henry C. Gonzalez Post Office Building. 
 
